       Case 2:18-bk-21518-NB            Doc 19      Filed 12/10/18 Entered 12/10/18 10:42:03                  Desc
                                                        Page 1 of 9
KATHY A. DOCKERY
CHAPTER 13 TRUSTEE
801 S. FIGUEROA ST., SUITE 1850
LOS ANGELES, CA 90017
PHONE: (213) 996-4400
FAX: (213) 996-4426
                                         UNITED STATES BANKRUPTCY COURT

                                           CENTRAL DISTRICT OF CALIFORNIA

                                                 LOS ANGELES DIVISION

                                                      Case No: LA18-21518-NB
 IN RE:
                                                      CHAPTER 13
   LAVONDA SUE ASCH



                                                       TRUSTEE’S OBJECTIONS TO PLAN CONFIRMATION;
                                                       DECLARATION IN SUPPORT THEREOF; AND NOTICE
                                                       RE: EFFECT OF FAILURE TO APPEAR AT
                                                       CONFIRMATION HEARING

                                  DEBTOR(S).          DATE:           December 20, 2018
                                                      TIME:           9:30 am
                                                      PLACE:          ROYBAL BUILDING
                                                                      255 EAST TEMPLE STREET
                                                                      Courtroom 1545 15th Floor
                                                                      LOS ANGELES, CA 90012


     TO THE HONORABLE NEIL W. BASON, UNITED STATES BANKRUPTCY JUDGE, THE DEBTOR

 AND ALL PARTIES IN INTEREST:



     The Chapter 13 Standing Trustee (the “Trustee”) hereby objects to confirmation of the plan in that the

 Debtor(s) has failed to meet all of the mandatory requirements set forth under

 11 U.S.C. §1325. The Trustee’s Objections are set forth in detail in Exhibit “A” of the attached Declaration in

 Support of the Trustee’s Objections to Confirmation. The Objections are based on information as known to

 the Trustee as of the §341(a) Meeting of Creditors (The "Meeting"). The Trustee reserves the right to raise

 additional objections.



     Unless otherwise specified at the Meeting, the Trustee requests that the debtor(s)

 provide any new or amended documents no later than five days after the Meeting. Pursuant to

 11 U.S.C. §521(3), the debtor(s) is required to cooperate with the Trustee.



     THE FAILURE OF THE DEBTOR(S) OR THE ATTORNEY FOR DEBTOR(S), TO APPEAR AT THE

 CONFIRMATION HEARING IS CAUSE FOR DISMISSAL OR CONVERSION OF THE CASE UNLESS
      Case 2:18-bk-21518-NB          Doc 19      Filed 12/10/18 Entered 12/10/18 10:42:03                 Desc
                                                     Page 2 of 9
 THE DEBTOR(S) OR THE ATTORNEY FOR DEBTOR(S) IS EXCUSED BY THE TRUSTEE OR BY A

 COURT ORDER PURSUANT TO L.B.R. 3015-1(d).

    THE    DEBTOR(S)     AND   ATTORNEY      FOR    DEBTOR(S),      IF    ANY,   ARE   ALSO   ADVISED      THAT    THE

 CASE     MAY   BE    DISMISSED    OR    CONVERTED       AT   THE        CONFIRMATION   HEARING      IF    ALL    PLAN

 PAYMENTS       AND     THE     DECLARATION        SETTING       FORTH        POST-PETITION     PRECONFIRMATION

 DEED OF TRUST PAYMENTS (OFFICIAL FORM F3015-1.4) ARE NOT TENDERED TO THE TRUSTEE

 PRIOR TO THE DULY NOTICED HEARING TIME.




   WHEREFORE, the Standing Trustee respectfully requests that confirmation of the plan be denied .



DATED: 12/10/2018



                                                      _________________________________

                                                      KATHY A. DOCKERY, Chapter 13 Trustee
        Case 2:18-bk-21518-NB             Doc 19       Filed 12/10/18 Entered 12/10/18 10:42:03                Desc
                                                           Page 3 of 9
                                           DECLARATION OF KATHY A. DOCKERY

I, Kathy A. Dockery, declare as follows:

       1. I am the standing Chapter 13 Trustee in this matter and by virtue thereof, I have personal knowledge

of files and records kept by my office in the regular course of business.               I have personally reviewed the files

and records kept by my office in the within case.           The following facts are true and correct and within my own

personal knowledge and I could and would testify competently thereto if called to do so.

       2. The Trustee objects to confirmation of the proposed Plan due to the following deficiencies all of

which existed prior to or at the time of the §341(a) Meeting(s) held in this matter.             A true and correct copy of

the Trustee’s Objections in this matter is attached hereto and incorporated herein by reference as Exhibit

“A”.

       3. The Debtor(s) is requested to provide the documents and information set forth in

Exhibit “A”.



           I declare under penalty of perjury that the foregoing is true and correct.



DATED: 12/10/2018


                                                              _____________________________________
                                                              KATHY A. DOCKERY, Chapter 13 Trustee
      Case 2:18-bk-21518-NB            Doc 19      Filed 12/10/18 Entered 12/10/18 10:42:03                  Desc
                                                       Page 4 of 9
                                                     EXHIBIT A
                                               Trustee Objections

If the debtor(s) fails to produce the documents and resolve the issues set forth in this trustee’s objection to
confirmation, the trustee may recommend dismissal or conversion of the case for cause and unreasonable delay
that is prejudicial to creditors. See 11 U.S.C. §§1307(c) and 1307(c) (1).

                             BANKRUPTCY PAYMENTS DUE AT CONFIRMATION
Bankruptcy Payments due at confirmation must be mailed to the Trustee’s lockbox prior to the confirmation
hearing. The Debtor or Attorney must present the Plan Payment Declaration with an attached copy of the
bankruptcy payment and a certified proof of mailing at the confirmation hearing. The Trustee’s lockbox address is
as follows:
                                               Chapter 13 Trustee
                                                  P.O. Box 691
                                            Memphis, TN 38101-0691

If you do not have evidence that your bankruptcy payments are current, your case may be dismissed at the
confirmation hearing.

Other issues may arise at or before confirmation requiring additional action or information by the debtor and
debtor’s counsel.

RESPONSES TO THE TRUSTEE’S OBJECTIONS ARE DUE ON November 19, 2018
Responses to the Trustee’s Objections must be uploaded to our website latrustee.com on the tab
T.R.U. If your firm is not registered for T.R.U., email our office at tru@latrustee.com for a user name
and password for your firm.

All documents that are required to be filed with the Bankruptcy Court must be uploaded to PACER prior
to submittal to the Trustee’s website.

                                                                                                           Amendment
                                                                                                               or
                                                                                                          Documentation
   No.                                          OBJECTION                                                   Requested
                                                         The Plan
     1.      The Trustee requests that the Debtor’s(s’) proposed plan provide for the              Plan: Other
             issuance of a payroll deduction order without further court order upon the Debtor     Nonstandard
             becoming delinquent by two or more plan payments. The Debtor is also                  Provisions
             requested to check off the box in Part 1) 1.4 of the Plan to say “included” for       Plan: Part 1, 1.4
             other non-standard provisions. The Debtor has a duty to cooperate with the
             Trustee. See 11 U.S.C. §521(3) and F.R.B.P. 4002(4).

     2.      The proposed Plan is infeasible due to the claim(s) filed by the following            Plan
             creditors. 11 U.S.C. § 1325(a)(6).

                         •   Real Time Resolutions
                         •   Commonwealth of Kentucky, Department of Revenue
                         •   Internal Revenue Service

     3.      The Debtor(s) have failed to indicate that the plan provides for valuation of         Plan: Part 1, 1.1
             property or avoidance of a lien under 11 U.S.C. §506(a) and 506(d). See FRBP          Plan: Section IV.
             3015 and 3015.1 and Page 2 of the Plan. The Debtor is requested to check off          Nonstandard
             the box in Part 1) 1.1 of the Plan to say “included” and also check off box in IV.A   Provisions
             (page 11). The Debtor is also requested to complete Section IV.C (Page 11)            Lien Strip Motion(s)
             and Attachment A of the plan. The Debtor(s) has a duty to prepare schedules
             carefully, completely, and accurately. Cusano v. Klein, 264 F.3d 936, 946 (9th
    LaVonda Sue Asch
    1821518
    12/10/2018 6:57:29 AM
  Case 2:18-bk-21518-NB            Doc 19      Filed 12/10/18 Entered 12/10/18 10:42:03                Desc
                                                   Page 5 of 9
         Cir. 2001); In re Mohring, 142 B.R. 389,394 (Bankr. E.D. Cal. 1992).

         The Debtor(s) is requested to file and prosecute the Lien Avoidance Motion/s.
         The Debtor is requested to The Debtor has a duty to cooperate with the Trustee.
         See 11 U.S.C. §521(3) and F.R.B.P. 4002(4). The Debtor has the burden of
         proof for plan confirmation. See In re: Hill 268 B.R. 548, 552 (9th Cir. BAP
         (Cal.), 2001).

4.       The Debtor(s) is requested to amend the Plan to provide for a step payment due         Plan
         to a foreseeable increase in income. The Debtor has a duty to cooperate with
         the Trustee. See 11 U.S.C. §521(3) and F.R.B.P. 4002(4). The Debtor has the
         burden of proof for plan confirmation. See In re: Hill 268 B.R. 548, 552 (9th Cir.
         BAP (Cal.), 2001).

5.       The Debtor has failed to commit all projected disposable income to the plan. The       Plan
         Debtor has a duty to cooperate with the Trustee. Per the Schedules I and J, the
         disposable income is $998.00. See 11 U.S.C. §521(3) and F.R.B.P. 4002(4).
         The Debtor has the burden of proof for plan confirmation. See In re: Hill 268 B.R.
         548, 552 (9th Cir. BAP (Cal.), 2001

6.       The Debtor(s) is requested to be clear with her intent as to whether or not the        Plan
         claim of First Trust Deed creditor, Ditech is to be paid for a defaulted amount or
         bifurcated. The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C.
         §521(3) and F.R.B.P. 4002(4). The Debtor has the burden of proof for plan
         confirmation. See In re: Hill 268 B.R. 548, 552 (9th Cir. BAP (Cal.), 2001).

7.       If the above claim is to be paid for just the defaulted amount, then the Debtor(s)     Plan
         is requested to move this claim from class 3A to class 4. The Debtor has a duty
         to cooperate with the Trustee. See 11 U.S.C. §521(3) and F.R.B.P. 4002(4). The
         Debtor has the burden of proof for plan confirmation. See In re: Hill 268 B.R.
         548, 552 (9th Cir. BAP (Cal.), 2001).

8.       The Debtor(s) is requested to disclose that the Debtor is the ongoing payment          Plan
         disbursing agent to Bank of America in Class 4 of the plan. The Debtor has a
         duty to cooperate with the Trustee. See 11 U.S.C. §521(3) and F.R.B.P. 4002(4).
         The Debtor has the burden of proof for plan confirmation. See In re: Hill 268 B.R.
         548, 552 (9th Cir. BAP (Cal.), 2001).

                                               Proof of Claims
9.       The Debtor(s) is requested to file a proof of claim for all secured and priority       Proof of Claim
         creditors to be paid through the plan if the secured and/or or priority creditor has
         not filed a proof of claim within the 70 days after the commencement of the
         case. A secured or priority creditor will not receive disbursements from the
         estate unless the creditor holds an allowed claim. See FRBP 3002(a) and LBR
         3015-1(b)(5). The Debtor(s) is entitled to file a claim for a creditor should the
         creditor not file a claim prior to the proof of claim deadline. 11 U.S.C.
         501(c). The deadline for the Debtor to file a proof of claim is 30 days from the
         expiration of the claims filing deadline. See FRBP 3004. The Debtor has a duty
         to cooperate with the Trustee. See 11 U.S.C. §521(3) and F.R.B.P.
         4002(4). Secured and Priority Creditors who may not have filed a Proof of Claim
         include:

                     •   Internal Revenue Service

                          Statement of Current Monthly Income
              And Calculation of Commitment Period and Disposable Income
10.     The Debtor(s) is requested to use their gross business income to calculate their        Form 122C-1
        current monthly income on Form 122C-1 per in re Wiegand, 2008 DJDAR 6175                Form 122C-2
LaVonda Sue Asch
1821518
12/10/2018 6:57:29 AM
  Case 2:18-bk-21518-NB          Doc 19      Filed 12/10/18 Entered 12/10/18 10:42:03                Desc
                                                 Page 6 of 9
        (BAP 9th 4/30/08). The Debtor has a duty to cooperate with the Trustee. See 11
        U.S.C. §521(3) and F.R.B.P. 4002(4). The Debtor has the burden of proof for
        plan confirmation. See In re: Hill 268 B.R. 548, 552 (9th Cir. BAP (Cal.), 2001).

                                          Income (Schedule I)
11.     The Debtor(s) is requested to provide a copy of the 2017 Federal Income Tax          2017 Federal Income
        Returns. The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C.          Tax Return
        §521(3) and F.R.B.P. 4002(4). The Debtor has the burden of proof for plan
        confirmation. See In re: Huerta 137 B.R. 356, 365 (Bkrtcy.C.D.Cal., 1992), In re:
        Wolff 22 B.R. 510, 512 (9th Cir. BAP (Cal.) 1982), In re: Hill 268 B.R. 548, 552
        (9th Cir. BAP (Cal.), 2001).

12.     The Debtor(s) has failed to provide social security proof of income. L.B.R. §        SS Benefit Statement
        3015-1(c)(2).                                                                        Personal Bank
                                                                                             Statement

13.     The Debtor(s) has failed to provide the contributor’s proof of income. L.B.R. §      Contribution
        3015-1(c)(2).                                                                        Declaration
                                                                                             Pay Check Stubs
14.     The Debtor(s) has failed to provide rental proof of income. L.B.R. § 3015-           Lease Agreements
        1(c)(2).                                                                             Rent Receipts

15.     The Debtor(s) has failed to produce all required business proof of income for a      As Stated
        business without employees. The Debtor is requested to produce the following
        documents:

        • 12-month projection;
        • 1099 Statement or list of deals/commissions earned in 2018

        See LBR 3015-1(c)(5); The Debtor has a duty to cooperate with the Trustee.
        See 11 U.S.C. §521(3) and F.R.B.P. 4002(4).

                                         Expenses (Schedule J)
16.     The Debtor(s) is requested to provide a copy of the Rental Agreement. The            Rental Agreement
        Debtor has a duty to cooperate with the Trustee. See 11 U.S.C. §521(3) and
        F.R.B.P. 4002(4). The Debtor has the burden of proof for plan confirmation.
        See In re: Hill 268 B.R. 548, 552 (9th Cir. BAP (Cal.), 2001).

                                       Assets (Schedules A,B,C)
17.     The Debtor is requested to provide evidence of the real property valuation that is   Evidence of Real
        consistent with the fair market value disclosed on Schedule A. The Debtor has        Property Valuation
        the burden of proof for plan confirmation. See In re: Hill 268 B.R. 548, 552 (9th
        Cir. BAP (Cal.), 2001); the Debtor(s) has a duty to prepare schedules carefully,     Evidence can include
        completely, and accurately. Cusano v. Klein, 264 F.3d 936, 946 (9th Cir. 2001);      any of the following:
        In re Mohring, 142 B.R. 389,394 (Bankr. E.D. Cal. 1992). The Debtor has a duty       ▪Broker Price Opinion
        to cooperate with the Trustee. See 11 U.S.C. §521(3) and F.R.B.P. 4002(4).           ▪Appraisal
                                                                                             ▪Online Appraisal
                                                                                             ▪Evidence of Prior Sales
                                      Miscellaneous Objections
18.     The Debtor(s) is requested to provide appropriate evidence of all required plan      Evidence of Plan
        payments which have come due prior to the date and time of the scheduled             Payments
        confirmation hearing pursuant to the Trustee’s policy and Local Bankruptcy
        Rules 3015-1(k) et seq. and 3015-1(m) et seq. Failure to do so may be cause
        for dismissal or conversion of the case to a case under chapter 7 pursuant to 11
        U.S.C. Section 1307(c) and Local Bankruptcy Rule 3015-1(k)(4) and 3015-
        1(m)(8).


LaVonda Sue Asch
1821518
12/10/2018 6:57:29 AM
  Case 2:18-bk-21518-NB   Doc 19   Filed 12/10/18 Entered 12/10/18 10:42:03   Desc
                                       Page 7 of 9




LaVonda Sue Asch
1821518
12/10/2018 6:57:29 AM
          Case 2:18-bk-21518-NB                    Doc 19           Filed 12/10/18 Entered 12/10/18 10:42:03                                         Desc
                                                                        Page 8 of 9
   In re: LAVONDA SUE ASCH
                                                                                                          CHAPTER: 13

                                                                                                          CASE NUMBER: 2:18-bk-21518-NB
                                                                                                          Debtor(s).


Proposed orders do not generate an NEF because only orders that have been entered are placed on the CM/ECF docket.


                                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                   801 S. Figueroa Street, Suite 1850
                                                      Los Angeles, California 90017

A true and correct copy of the foregoing document described as “TRUSTEE'S OBJECTION TO CONFIRMATION OF
PLAN (BATCH)”, will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) - Pursuant to controlling General
Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and hyperlink
to the document. On _________________, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following person (s) are on the Electronic Mail Notice List to receive NEF transmission
at the email address(es) indicated below:
                                                                               Service information continued on attached page


II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served) :
On 12/10/18, I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class ,
postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed .

                                                                                             X            Service information continued on attached page



III.   SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person or
entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _________________, I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method ), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
will be completed no later than 24 hours after the document is filed.
                                                                                          Service information continued on attached page
I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct .


  12/10/18                                Gloria Mangum
   Date                                   Type Name                                                    Signatur e




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                         F 9013-3.1
        Case 2:18-bk-21518-NB                     Doc 19           Filed 12/10/18 Entered 12/10/18 10:42:03                                         Desc
                                                                       Page 9 of 9
   In re: LAVONDA SUE ASCH
                                                                                                         CHAPTER: 13

                                                                                                         Debtor(s).
                                                                                                         CASE NUMBER:         2:18-bk-21518-NB


                                                                        Service List


   CAPITAL ONE AUTO FINANCE                                                      LaVonda Sue Asch
   AIS PORTFOLIO SERVICES, LP                                                    4712 Admiralty Way #803
   4515 N. SANTA FE AVE. DEPT APS                                                Marina Del Rey, CA 90292
   OKLAHOMA CITY, OK 73118




   NADER & BERNEMAN, ATTORNEY AT LAW
   16530 VENTURA BLVD., SUITE 405
   ENCINO, CA 91436




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                        F 9013-3.1
